DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 27 September 2021 has been received and entered.  Claims 36-39, 42-47, 49, 51-55 and 59-65 are currently pending in the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn. 
Applicant’s arguments filed 01 July 2019 have been fully considered but are not found to be persuasive.

Claim Objections
Applicant’s explanation at page 2 of the response for the difference between ACP-001 and ACP-011 is noted.  Applicant points to page 49 of the specification, lines 19-21 which point out the distinction between ACP 011 and ACP 011.  Applicant’s arguments are persuasive and the objection is withdrawn.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-39, 42-47, 49, 51-55 and 59-65 stand rejected under 35 U.S.C. 103 as being unpatentable over Palchuk et al. in view of Gohil and the Genotropin® document and further in view of Said et al. (Pharmacol. & Pharmacy, 4:  556-565, 2013), Barbour et al. (Pediatric Pharmacol.  54(2):  206-214, 2013) and Swanson (Seattle Mama Doc, 2011; https://seattlemamadoc.seattlechildrens.org/how-to-dose-acetaminophen-or-ibuprofen/).
Palchuk et al. teach a weight-based pediatric prescribing module for calculating a dispensable dose and choosing optimal drug strength for pediatric patients.  The method of Palchuk et al. relies on a dose bracketing algorithm which takes into account available drug strengths and calculates the closest dispensable doses.  This method does not require additional manual data entry to complete a weight-based dose calculation, which simplifies the administration of a set dose based on weight bracket.  Palchuk et al. does not teach the application of the weight-based pediatric prescribing module for any particular drug for the pediatric patient.

Barbour et al. teach weight-based bracketed dosing in children for HIV medication.  Said et al. teach bracketed dosing of insulin based on glucose levels.  Swanson teaches weight-based bracketed dosing for acetaminophen and ibuprofen in children.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Gohil with the compounds disclosed for the treatment of pediatric growth hormone deficiency and administer the long-acting therapies using a weight-based pediatric prescribing methodology of Palchuk et al. in order to simplify the dosing in said patients.  One of ordinary skill in the art would be motivated to apply the method of Palchuk et al. to the method of Gohil because the growth hormone therapies are administered over long periods of time (several months to several years) and the method of Palchuk et al. would simplify the administration such that monthly calculations of dosages would not need to be performed as reliance on bracketing would select the appropriate dosage.  Determining the bracketing and dosages would be a matter of routine experimentation by those skilled in the art according to the methodology of Palchuk et al.  Bracketing of dosages was routine in the art as evidenced by the teachings of Barbour et al., Said et al. and Swanson.  Therefore, the concept of using bracketed dosing for known pharmaceuticals such as growth hormone compounds was within the skill of the 
With regard to claims 44, 46, 47 and 49, the Genotropin® document teaches a two-chamber cartridge for administration of recombinant growth hormone.  The document also teaches a single-use syringe device containing a two-chamber cartridge.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the long-acting growth hormone formulation in a two-chamber cartridge because this system reduces the potential error for mixing/measuring the GH compound and the aqueous solution for rehydrating the drug.  As the system has been shown to be successful with one GH compound, it would be equally successful with other long-acting growth hormone formulations, absent evidence to the contrary.  With regard to limitations directed to pen devices, the specification at page 2 discloses that pen devices for administration of growth hormone preparations were known well before the effective filing date of the claimed invention (lines 12-13, 2007).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.

Response to Arguments
Applicant argues at page 4 of the response that “no claim is obvious over these references, taken together or in combination, because no reference teaches or 
Applicant’s argument has been fully considered, but is not found persuasive.  As pointed out above, Palchuk et al. teach a weight-based pediatric prescribing module for calculating a dispensable dose and choosing optimal drug strength for pediatric patients which relies on a dose bracketing algorithm which takes into account available drug strengths and calculates the closest dispensable doses.  The method simplifies the administration of a set dose based on weight bracket.  Barbour et al. teach weight-based bracketed dosing in children for HIV medication.  Said et al. teach bracketed dosing of insulin based on glucose levels.  Swanson teaches weight-based bracketed dosing for acetaminophen and ibuprofen in children.  While none of the references teach the bracketed dosage regimen recited in the claims, such a bracketed dosage regimen would have been obvious over the combination of references cited for the reasons stated above.  Gohil teaches a number of long-acting growth hormone therapies for treating growth hormone deficiency in children.  The pediatric GH replacement therapy is given in a weight-based dosing regimen and includes bracketed dosing with several different dosages or ranges of dosages depending on the drug being administered.  Because a range of dosages for a given drug at a given weight are therapeutic, a given dosage would be appropriate for a range of weights.  This lends the administration of GH to a bracketed dosing schedule with weight brackets as is seen for other drugs given to pediatric patients such as HIV drugs, acetaminophen and 
Applicant asserts that “surprisingly, such “bracketed” treatment is as effective as a fixed amount of hGH equivalents per kg body weight” (see page 4 of the response).  However, it is not considered surprising that the bracketed treatment is as effective as a fixed amount of hGH because it is well-known in the art that there is a therapeutic range of dosages of hGH which is effective for achieving a similar growth effect in children.  For example, MacGillivray et al. (Pediatrics  102:  527-530, 1998) show that dosing at 0.19 mg/kg/wk of recombinant GH and 0.3 mg/kg/wk of recombinant GH resulted in similar height gains demonstrating that a range of GH dosages produce similar results with regard to growth (see page 529, column 1).  Therefore, for a given weight, there is a range of GH dosages which will be therapeutic and a weight bracket for a given dosage would have been obvious to the skilled artisan.
At page 5 of the response, Applicant asserts that Palchuk focuses on administering drugs in a given dose multiplied by a patient weight which is not the same as the bracketed dosing protocol of the claims.  Applicant’s argument has been fully considered, but is not found persuasive.  Palchuk teaches “a dose bracketing algorithm which takes into account available drug strengths and calculates closest dispensable doses”.  While Palchuk does not exactly teach the weight bracketing of the instant claims, Palchuk clearly teaches that bracketed dosing which deviates from a strict weight-based dosing is acceptable and used in the treatment of pediatric patients.  
At page 6 of the response, Applicant argues that Gohil fails to disclose bracketed dosage regimen of the present invention.  However, Gohil was not cited as teaching the bracketed dosage regimen of the claims.  Rather, Gohil was cited for teaching that pediatric GH replacement therapy is given in a weight-based dosing regimen and includes bracketed dosing with several different dosages or ranges of dosages depending on the drug being administered.  Gohil is relevant because it shows that the various GH replacement regimens include a range of effective dosages which can be given (i.e. MOD-4023 is administered at a dosage of 0.02-0.08 mg/kg per week).  The fact that a range of dosages are therapeutically effective for a given weight also means that a single dosage would be therapeutically effective over a given range of weights.  
At page 6 of the response, Applicant asserts that Genotropin® does not demonstrate bracketed dosing.  However, the Genotropin® document was cited for teaching a two-chamber cartridge for administration of recombinant growth hormone.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues in the paragraph spanning pages 6-7 that Barbour, Said and Swanson refer to completely unrelated drugs and diseases and that “it is well established that different diseases and different classes of drugs can exhibit radically different tolerances to changes in dosing”.  Applicant’s arguments have been fully 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ranke et al.  J. Clin. Endocrinol. Metab.  84:  1174-1183, 1999.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Christine J Saoud/Primary Examiner, Art Unit 1647